         Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
The Mintz Fraade Law Firm, P.C.,
                                                             Case No.: 1:19-cv-10236
                              Plaintiff,                                 (JMF)
         -against-

Frank Brady and Life’s Time Capsule Services, Inc.,

                               Defendants.
---------------------------------------------------------X



                         Memorandum of Law in Support
                                         of
                   Plaintiff The Mintz Fraade Law Firm, P.C.’s
                  Motion for Leave to File an Amended Complaint




                               Law Offices of Kramer, LLC
                              260 Madison Avenue, 16th Floor
                                  New York, NY 10016
                                  Tel. No. 212-490-1616
  Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 2 of 24




                     TABLE OF CONTENTS
                    _______________________


                                                              PAGE

Table of Contents…………………………………………….                           i

Table of Authorities…………………………………….……                         ii

Statement………………………………………………….…                                1

   Point I: Plaintiff Is Entitled to Amend the Complaint…     1

   Point II: Plaintiff May Assert Alter Ego Liability
             of Defendant Frank Brady in the First,
             Second and Third Claims for Relief…………           7

   Point III: The Proposed Amended Complaint States
              a Claim for Relief against Brady for
              Promissory Estoppel………………….……                   12

   Point IV: The Proposed Amended Complaint States
              a Claim for Relief against Brady for
              Fraudulent Misrepresentation………………              15

Conclusion…………………………………………………….                               20




                                  i
     Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 3 of 24




                            TABLE OF AUTHORITIES
                          ___________________________

STATUTES:

Fed. R. Civ. P. 15(a)(2)……..…………………………………                                       1

Fed. R. Civ. P. 16(b)(4)…………………………………,,…….                                      1, 2

Fed. R. Civ. P. 54(c)…………………………………………..                                         5


CASES:                                                                         PAGE

26/32 LLC v. Vallat, Inc.,
      No. 158825/2014, 2015 BL 278209, *4
      (Sup. Ct. N.Y. Co. 2015)………………………………..                                    9

ABN AMRO Bank, N.V. v. MBIA Inc.,
     17 N.Y.3d 208, 928 N.Y.S.2d 647 (2011)……………….                              7, 8

Agai v. Antoniou,
      527 B.R. 71, 75 (Bankr. E.D.N.Y. 2015)……………….                             11

Arcadian Phosphates, Inc. v. Arcadian Corp.,
     884 F.2d 69 (2d Cir. 1989)……………………….…….                                    12

Bartle v. Home Owners Cooperative,
      309 N.Y. 103 (N.Y. 1955)……………………………...                                    9

Billy v. Consolidated Mach,
       51 N.Y.2d 152 (N.Y. 1980)............................................    9

Emerson Elec. Co. v. Holmes,
     16-CV-1390, at *7 (E.D.N.Y. Aug. 11, 2020)…………..                           11

Epperson v. Entertainment Express, Inc.,
     242 F.3d 100 (2d Cir. 2001)………………………….….                                   11



                                              ii
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 4 of 24




Green v. Covidien LP,
     18 Civ. 2939 (PGG), at *14 (S.D.N.Y. Aug. 30, 2019)…        17
.
Kassner v. 2nd Avenue Delicatessen Inc.,
     496 F.3d 229 (2d Cir. 2007)………………….…………                     2

Matter of Morris v. New York State Dept. of Taxation and Fin.,
      82 N.Y.2d 135, 603 N.Y.S.2d 807 (1993)……………...             8-10

McBeth v. Porges, 15-CV-2742 (JMF)
     (S.D.N.Y. Nov. 15, 2018)………………………………                        2

Parker v. Columbia Pictures Industries,
     204 F.3d 326, 339 (2d Cir. 2000)……………………….                  2

Port Chester Elec. v. Atlas,
      40 N.Y.2d 652, 653 (N.Y. 1976)……………………….                   9

Powers v. Ostreicher,
     824 F. Supp. 372, 376-77 (S.D.N.Y. 1993)…………….              16

Stevelman v. Alias Research Inc.,
      174 F.3d 79 (2d Cir. 1999)……………………………..                    17

Tap Holdings, LLC v. Orix Finance Corp.,
     109 A.D.3d 167, 970 N.Y.S.2d 178 (1st Dep’t 2013)…..        8

The Indep. Order v. Donald, Lufkin Jenrette,
      157 F.3d 933 (2d Cir. 1998)…………………………….                    16

TNS Holdings v. MKI Sec. Corp.,
     243 A.D.2d 297, 663 N.Y.S.2d 144 [1st Dept. 1997]…..        8

Walkovszky v. Carlton,
     29 A.D.2d 763 (N.Y. App. Div. 1968)…………………                  9

Wm. Passalacqua Builders v. Resnick Developers,
     933 F.2d 131 (2d Cir. 1991)…………………………......                 9



                                    iii
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 5 of 24




                                  Statement

      This memorandum of law is submitted in support of Plaintiff’s motion,

pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, for an order

granting Plaintiff leave to file an amended complaint.

      For the convenience of the Court, the following parties and documents

will be referred to herein, as follows:

Plaintiff, The Mintz Fraade Law Firm, P.C., shall be referred to as “MF;”

Defendant, Frank Brady, shall be referred to as “Brady;”

Defendant, Life’s Time Capsule Services, Inc., shall be referred to as “LTCP;”

The Declaration of Alan P. Fraade, dated October 8, 2020, submitted in
support of Plaintiff’s motion for an order granting Plaintiff leave to file an
amended complaint, shall be referred to as the “Fraade Declaration”); and

All lettered “Exhibits” shall refer to exhibits attached to the Fraade
Declaration.


      In order to avoid repetition, the Court is respectfully referred to the

Fraade Declaration for the facts of this matter.

                                 POINT I

             Plaintiff Is Entitled to Amend the Complaint.

      It is acknowledged that the Scheduling Order, dated February 12, 2020,

provides that this motion be subject to the “good cause” standard in Fed. R.

Civ. P. 16(b)(4). Rule 16(b)(4) provides that “A schedule may be modified
                                      -1-
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 6 of 24




only for good cause and with the judge's consent.”

      The Second Circuit, in Kassner v. 2nd Avenue Delicatessen Inc., 496

F.3d 229, 244 (2d Cir. 2007), clarified good cause, as follows:

      On remand, the district court must exercise its discretion under
      Rule 16(b) to determine whether the scheduling order should be
      modified so as to allow an amended complaint. According to the
      principles we discussed in Parker, 204 F.3d at 339-
      40, the primary consideration is whether the moving party can
      demonstrate diligence. It is not, however, the only consideration.
      The district court, in the exercise of its discretion under Rule
      16(b), also may consider other relevant factors including, in
      particular, whether allowing the amendment of the pleading at
      this stage of the litigation will prejudice defendants.


      The instant application represents MF’s first application to amend the

complaint. This is not an instance where the requested amendment is a second

or third amendment or an amendment on the eve of trial. See, McBeth v.

Porges, 15-CV-2742 (JMF) (S.D.N.Y. Nov. 15, 2018) (where the court denied

an application for a third amended complaint made in connection with the

preparation of the joint pretrial statement).

      In the instant action, the scheduling order was dated February 12, 2020

and provided for a March 13, 2020 deadline for filing motions to amend

pleadings. At that time, we were already in the midst of the Co-vid 19

pandemic. Discovery had not even commenced and a mediation before

Magistrate Judge Fox had been ordered. The mediation concluded in July


                                       2
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 7 of 24




2020. In a joint letter motion to the Court, dated August 21, 2020, the Court

was advised that MF intended to make this motion, and Defendants advised

that they would oppose (ECF Document Nos. 40 and 41). Discovery has not

been completed and as set forth in the Court’s Order dated August 24, 2020,

“the deadline for fact discovery is EXTENDED, but for now only until

October 14, 2020.” (ECF Document No. 41). Furthermore, the Proposed

Amended Complaint does not seek to add additional parties, nor will the

amended pleading delay this litigation.

      Additionally, Defendants’ counsel wrote to the Court on October 7,

2020, indicating that Defendants’ counsel would be making an application to

be relieved as counsel for the failure of Defendants to pay their legal fees and

would be seeking an extension of the discovery deadlines (Fraade Declaration,

Para. 8). Upon such a motion being granted, it would be expected that

Defendants would receive a short stay of proceedings to enable Defendants to

obtain new counsel. Then, new counsel would likely complete Defendants’

obligations to produce documents and conduct a deposition of MF. MF

already conducted a deposition of Defendants. Accordingly, for this reason,

alone, MF’s motion for leave to file an amended complaint will not prejudice

Defendants or delay this action (Fraade Declaration, Para. 8).




                                       3
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 8 of 24




First, Second and Third Claims for Relief

      MF seeks to amend the First, Second and Third Claims for Relief

(breach of contract, quantum meruit and unjust enrichment, respectively, to

assert alter ego liability against Brady. As stated in the Fraade Declaration,

Para. 6, although MF suspected that Brady was treating LTCP as an extension

of himself, it could not be sure until it requested the bookkeeping and

accounting journals and entries to determine if Brady and LTCP accounted

for the numerous, 21 separate payments made by Brady or entities he

controlled for legal work rendered on behalf of LTCP.      Since Defendants

have refused to provide such bookkeeping and accounting journals and

entries, MF now feels confident that Brady never accounted for them. More

importantly, at Brady’s deposition just held on September 29, 2020 (Fraade

Declaration, Para. 6), Mr. Brady admitted that he may have accounted for only

a few of those payments in the books of LTCP. MF would not seek to pierce

the corporate veil prior to having sufficient evidence.

      Additionally, assets acquired by LTCP and reflected in the filings of

LTCP, were removed from LTCP, apparently at Brady’s whim, without any

consideration (Fraade Declaration, Para. 6).       Two corporations, Angry

Anemal, LLC and Boca Bel Toro de Corrillo, S.A. d/b/a Costa Rica Water


                                       4
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 9 of 24




Company were included as wholly owned subsidiaries in LTCP’s disclosure

documents filed with OTC Markets for the annual report for 2017 and first

quarter of 2018, as well as a business plan for LTCP prepared by Brady, and

were omitted from the OTC Market filing for the second quarter of 2018 and

subsequent period, without explanation (Fraade Declaration, Para. 6).

Although MF was counsel to LTCP at the time, Brady insisted that those

entities not be included as subsidiaries, in spite of MF’s protests. (Fraade

Declaration, Para. 6.)

      Furthermore, as stated in POINT II, below, piercing the corporate veil

is not a separate claim for relief, but represents more of a remedy, which may

be asserted at any time. Additionally, remedies may be awarded at trial,

whether or not pled (Fed. R. Civ. P. 54(c); see, Id.).

      Moreover, there will be no prejudice to MF, as depositions in this

matter have just been commenced and all documents found in the possession

of MF related to LTCP and Brady have already been provided and the

deposition of MF is being scheduled (Fraade Declaration, Para. 7).

      Likewise, the Proposed Amended Complaint seeks to increase the

damages from “in excess of $240,000” to “$501,586” (Fraade Declaration,

Para. 5). Similar to piercing the corporate veil, the Court could increase the

damages at trial, pursuant to Fed. R. Civ. P. 54(c).        Accordingly, an


                                       5
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 10 of 24




amendment increasing the ad damnum is appropriate at this time.

Proposed Sixth and Seventh Claims for Relief

      The proposed Sixth Claim for Relief, against Brady, is based upon

promissory estoppel. This claim involves no additional facts or contentions

not already disclosed in the litigation, and only represents an additional theory

of recovery (see Point III, below). Accordingly, Defendants will not be

prejudiced by its inclusion in an amended complaint.

      The proposed Seventh Claim for Relief, against Brady, is for fraudulent

misrepresentation. Similar to the promissory estoppel claim for relief, this

claim involves no additional facts or contentions, not already disclosed in the

litigation, excepting Brady’s state of mind [intent] (see Point III, below).

Accordingly, Defendants will not be prejudiced by its inclusion in an amended

complaint.

      Consequently, the remedy of piercing the corporate veil and

component additional claims for relief, as well as the increase in the damages

sought, are being raised relatively early in the litigation and Defendants will

not be prejudiced by their timing, rendering leave to file the Proposed

Amended Complaint appropriate at this time.




                                       6
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 11 of 24




                                    POINT II

                      Plaintiff May Assert Alter Ego Liability
                      of Defendant Frank Brady in the First,
                      Second and Third Claims for Relief.


         The Proposed Amended Complaint (Exhibit D) seeks to include Brady

as a liable party on the First Claim for Relief for breach of contract, the Second

Claim for Relief for quantum meruit and the Third Claim for Relief for unjust

enrichment. Although Brady and LCPT are already defendants in the First

Claim for Relief for breach of contract, the current claim therein against Brady

stems from direct contractual liability to the MF. The alter ego liability sought

against Brady represents alternative pleading to hold Brady jointly liable with

LTCP in the event the trier of fact determines that there was not a contract

between Brady and MF. At that point, piercing the corporate veil would

apply.


         To make out a cause of action for liability on the theory of piercing the

corporate veil because the entity at issue is the defendant's alter ego, the

complaining party must, above all, establish that the owners of the entity,

through their domination and control of it, abused the privilege of doing

business in the corporate form to perpetrate a wrong or injustice against the


                                         7
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 12 of 24




party asserting the claim such that a court in equity will intervene. See ABN

AMRO Bank, N.V. v. MBIA Inc., 17 N.Y.3d 208, 229, 928 N.Y.S.2d 647

(2011). Piercing of the corporate veil is not a cause of action independent of

that against the entity. It is established when the facts and circumstances

compel a court to disregard the corporate form and hold the owners or principal

actors, who are otherwise shielded from liability, liable. Matter of Morris v.

New York State Dept. of Taxation and Fin., 82 N.Y.2d 135, 141, 603 N.Y.S.2d

807 (1993). “Because a decision whether to pierce the corporate veil in a given

instance will necessarily depend on the attendant facts and equities, the New

York cases may not be reduced to definitive rules governing the varying

circumstances when the power may be exercised.” Id. Indeed, the First

Department has observed:

      “In determining the question of control, courts have considered
      factors such as the disregard of corporate formalities; inadequate
      capitalization; intermingling of funds; overlap in ownership,
      officers, directors and personnel; common office space or
      telephone numbers; the degree of discretion demonstrated by the
      alleged dominated corporation; whether the corporations are
      treated as independent profit centers; and the payment or
      guarantee of the corporation's debts by the dominating entity ...
      [n]o one factor is dispositive” (TNS Holdings v. MKI Sec. Corp.,
      243 A.D.2d 297, 300, 663 N.Y.S.2d 144 [1st Dept. 1997], revd.
      on other grounds, 92 N.Y.2d 335, 680 N.Y.S.2d 891, 703 N.E.2d
      749 [1998]).”

Tap Holdings, LLC v. Orix Finance Corp., 109 A.D.3d 167, 174, 970 N.Y.S.2d

                                      8
   Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 13 of 24




178, 183 (1st Dep’t 2013).

      New York does not recognize these theories of liability [piercing the

corporate veil and alter ego liability] as a separate cause of action.” 26/32

LLC v. Vallat, Inc., No. 158825/2014, 2015 BL 278209, *4 (Sup. Ct. N.Y. Co.

2015).

             The doctrine of piercing the corporate veil is typically
      employed by a third party seeking to go behind the corporate
      existence in order to circumvent the limited liability of the
      owners and to hold them liable for some underlying corporate
      obligation (see, e.g., Billy v Consolidated Mach. Tool Corp., 51
      NY2d 152; Port Chester Elec. Constr. Corp. v Atlas, 40 NY2d
      652; Walkovszky v Carlton, supra; Bartle v Home Owners Coop.,
      supra). The concept is equitable in nature and assumes that the
      corporation itself is liable for the obligation sought to be imposed
      (see, 1 Fletcher, Cyclopedia of Private Corporations § 41, at 603
      [perm ed]). Thus, an attempt of a third party to pierce the
      corporate veil does not constitute a cause of action independent
      of that against the corporation; rather it is an assertion of facts
      and circumstances which will persuade the court to impose the
      corporate obligation on its owners [emphasis supplied] (see, id.,
      at 602-603).

Matter of Morris v. New York State Dept. of Taxation & Fin., 82 N.Y.2d 135,

140-41, 603 N.Y.S.2d 807, 810 (1993). Piercing the corporate veil is a

remedy and not a separate cause of action. See, Wm. Passalacqua Builders

v. Resnick Developers, 933 F.2d 131, 139 (2d Cir. 1991).

      Generally, however, piercing the corporate veil requires a
      showing that: (1) the owners exercised complete domination of
      the corporation in respect to the transaction attacked; and (2) that
      such domination was used to commit a fraud or wrong against
      the plaintiff whiF603ch resulted in plaintiff's injury [citations
                                       9
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 14 of 24




      omitted].

Id. 82 N.Y.2d at 141-42, 603 N.Y.S.2d at 810-811.


      The Proposed Amended Complaint (Exhibit D) alleges, as follows:

      15. Upon information and belief, Brady acted as the alter ego of LTCP
and operated LTCP, directly or indirectly, for his own personal use and
benefit, including, among other things, commingling assets and misusing
LTCP’s assets for his own personal use.

      16. Upon information and belief, as a direct result of the actions of
Brady, LTCP lacks the assets to sufficiently pay Plaintiff its incurred fees,
plus expenses.

      17. Upon information and belief, LTCP only paid a small portion of its
business expenses and Brady, either directly or indirectly paid a large portion
of LTCP’s business expenses.

       18. Upon information and belief, Brady and LTCP failed to properly
reflect in LTCP’s books, journals, balance sheets and records Brady’s direct
or indirect payments for the expenses of LTCP as loans, capital contributions
or otherwise.

       19. Upon information and belief, Brady caused to be transferred all of
the equity which LTCP held in Angry Anemal, LLC and Boca Bel Toro de
Corrillo, S.A. d/b/a Costa Rica Water Company to Brady or entities related to
Brady, without adequate consideration.

      20. Brady intentionally and severely undercapitalized LTCP.

       21. Plaintiff rendered and continued to render services on behalf of
LTCP in reliance that LTCP was and would be operated as a real, independent
entity and not as a personal financial appendage of Brady.

       22. Brady comingled LTCP’s businesses, assets and liabilities with his
other businesses, assets and liabilities.

      23. By reason of the foregoing, a fraud was perpetrated on Plaintiff.
                                      10
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 15 of 24




      24. Brady has acted as and is the alter ego of LTCP.

      Although MF suspected that Brady was treating LTCP as an extension

of himself, MF could not be sure until it requested the bookkeeping and

accounting journals and entries to determine if Brady and LTCP accounted

for the numerous, 21 separate payments made by Brady or entities he

controlled for legal work performed on behalf of LTCP. Since Defendants

have refused to provide such bookkeeping and accounting journals and

entries, MF feels confident that he never accounted for them.            More

importantly, at Brady’s deposition just held on September 29, 2020, Brady

admitted that he may have accounted for only a few of those payments in the

books of LTCP (Fraade Declaration, Para. 6) (infra. p. 4).

      Additionally, the proposed assertion of alter ego liability in the First,

Second and Third Claims for Relief neither joins new parties to this lawsuit

nor introduces a new claim for relief. In fact, alter ego liability may be

asserted at any time, even after a judgment is entered. See, Epperson v.

Entertainment Express, Inc., 242 F.3d 100, 106 (2d Cir. 2001); see, Emerson

Elec. Co. v. Holmes, 16-CV-1390, at *7 (E.D.N.Y. Aug. 11, 2020); see, Agai

v. Antoniou, 527 B.R. 71, 75 (Bankr. E.D.N.Y. 2015).




                                      11
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 16 of 24




                                 POINT III

                    The Proposed Amended Complaint States
                    a Claim for Relief against Brady for
                    Promissory Estoppel.


              The Sixth Claim for Relief, as stated in the Proposed Amended

Complaint, alleges that Brady is liable to MF on the theory of promissory

estoppel. To state an affirmative claim for promissory estoppel, a party must

allege: (1) a clear and unambiguous promise; (2) reasonable and foreseeable

reliance on that promise; and (3) injury to the relying party as a result of the

reliance. Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 73 (2d

Cir. 1989).

                    A Clear and Unambiguous Promise

      With respect to a clear and unambiguous promise, the Proposed

Amended Complaint alleges as follows:

       7.     On or about November 15, 2017, at Brady’s and LTCP’s request,
Plaintiff and Brady and LTCP agreed that Plaintiff would provide legal
services on behalf of Brady and LTCP at Plaintiff’s customary and usual
hourly rates.

      8.     It was agreed and understood between Plaintiff (by Alan P.
Fraade and Frederick M. Mintz, its principals) and Brady and LTCP, that
Brady would be primarily responsible for the payment of Plaintiff’s legal fees
and expenses, in view of the fact that LTCP was not in a position to pay legal
fees during most of the period covered by Plaintiff’s representation.

      9.     At the request of Brady and LTCP, Plaintiff rendered legal
services for LTCP from on or about November 15, 2017 through on or about
                                      12
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 17 of 24




July 31, 2019.

      47. It was the intent of the Plaintiff and Brady that Brady would be
principally liable for Plaintiff’s fees.

      71. By reason of the foregoing, Brady made a clear and unambiguous
promise to directly pay Plaintiff for the legal services rendered on behalf of
LTCP; that Plaintiff reasonably relied upon such promise, which reliance was
reasonably foreseeable by Brady; and that Plaintiff incurred damages in the
sum of $501,586, plus expenses, based upon such reliance.


(Exhibit D, Proposed Amended Complaint).

      Accordingly, there was a clear and unambiguous promise.



             Reasonable and Foreseeable Reliance on that Promise

      With respect to Reasonable and Foreseeable Reliance on that Promise,

the Proposed Amended Complaint alleges as follows:


      6.     Upon information and belief, on or about November 15, 2017
and thereafter, LTCP was being substantially funded by Brady, personally,
and by entities related to Brady.

      46. Brady, in recognition and in support and evidence of such
guarantee, personally paid legal fees and expenses of LTCP, almost all of the
time directly to Plaintiff, thus inducing Plaintiff to render and continue to
render legal services to LTCP, in reliance that such fees would be paid by
Brady because LTCP lacked funds to pay the same at the time of such
services.

       68. Brady initially paid Plaintiff its legal fees and continued to pay
Plaintiff its legal fees, whereas LTCP only made four out of twenty-five
payments to Plaintiff, accounting for only a small portion of the legal fees
paid.
                                     13
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 18 of 24




       69. Plaintiff continued to render legal services on behalf of LTCP in
reliance upon Brady paying its legal fees.

      71. By reason of the foregoing, Brady made a clear and unambiguous
promise to directly pay Plaintiff for the legal services rendered on behalf of
LTCP; that Plaintiff reasonably relied upon such promise, which reliance was
reasonably foreseeable by Brady; and that Plaintiff incurred damages in the
sum of $501,586, plus expenses, based upon such reliance.

(Exhibit D, Proposed Amended Complaint).

      Accordingly, MF reasonably and foreseeably relied upon Brady’s

promise to pay its legal fees.


             Injury to the Relying Party as a Result of the Reliance

      With respect injury as a result of MF’s reliance, the Proposed Amended

Complaint alleges as follows:

       11. There is currently due and owing from LTCP and Brady to
Plaintiff, for services rendered from June 1, 2018 through on or about July 31,
2019, unpaid legal fees in the sum of $501,586, plus expenses.

     12. Payment has been duly demanded of Brady and LTCP and no
payments have been made on such sums due.

     13. By reason of the foregoing, Plaintiff has been damaged in the
amount of $501,586, plus expenses.

      28.    The reasonable value of such unpaid legal services is the sum of
$501,586, plus expenses.

      70. Plaintiff would not have continued to render legal services on
behalf of LTCP had Brady not promised to pay Plaintiff’s fees.

      71.    By reason of the foregoing, Brady made a clear and unambiguous
                                      14
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 19 of 24




promise to directly pay Plaintiff for the legal services rendered on behalf of
LTCP; that Plaintiff reasonably relied upon such promise, which reliance was
reasonably foreseeable by Brady; and that Plaintiff incurred damages in the
sum of $501,586, plus expenses, based upon such reliance.

(Exhibit D, Proposed Amended Complaint).

       By reason of the foregoing, MF was injured due to Brady’s promise to

pay its legal fees.

              Therefore, accepted as facially true, the Proposed Amended

Complaint sets forth a clear and unambiguous promise that Brady would pay

MF its legal fees; that MF reasonably relied on such promise when performing

legal services on behalf of LTCP; and that MF suffered damages as a result of

its reliance upon Brady paying its legal fees. Thus, the Sixth Claim for Relief

states a claim for promissory estoppel.



                                 POINT IV

                      The Proposed Amended Complaint States
                      a Claim for Relief against Brady for
                      Fraudulent Misrepresentation.

       The Seventh Claim for Relief, as stated in the Proposed Amended

Complaint, alleges that Brady is liable to MF for fraudulent misrepresentation.

To state a claim for fraudulent misrepresentation, a party must allege that: “(1)

the defendant made a material false representation; (2) the defendant intended

to defraud the plaintiff thereby; (3) the plaintiff reasonably relied upon the
                                       15
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 20 of 24




representation; and (4) the plaintiff suffered damage as a result of such

reliance.” The Indep. Order v. Donald, Lufkin Jenrette, 157 F.3d 933, 940 (2d

Cir. 1998).

                           False Representations

      With respect to false representations, the Proposed Amended

Complaint alleges as follows:

      8.     It was agreed and understood between Plaintiff (by Alan P.
Fraade and Frederick M. Mintz, its principals) and Brady and LTCP, that
Brady would be primarily responsible for the payment of Plaintiff’s legal fees
and expenses, in view of the fact that LTCP was not in a position to pay legal
fees during most of the period covered by Plaintiff’s representation.

      74. Brady promised and represented to MF before and continuously
during the period which MF rendered legal services for LTCP (through Alan
P. Fraade and Frederick M. Mintz, its principals, as well as its associates and
law clerks) that he would personally or through his other entities pay for MF’s
services since LTCP lacked the funds to pay for MF’s services.

       75. The promises and representations made by Brady were either
false and known to be false by Brady when made or were made recklessly
without regard to whether or not they were true or would be true or were
intended to be fulfilled by Brady.

      Accordingly, the Proposed Amended Complaint alleges false

representations.

                                       Intent

      As discussed in Powers v. Ostreicher, 824 F. Supp. 372, 376-77

(S.D.N.Y. 1993),

      “the "intent" standard of § 531 [The Restatement of Torts] has
                                      16
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 21 of 24




      been given an expansive reading in the context of a fraudulent
      misrepresentation claim: A result is intended if the actor either
      acts with the desire to cause it or acts believing that there is a
      substantial certainty that the result will follow from his conduct.
      Thus one who believes that another is substantially certain to act
      in a particular manner as a result of a misrepresentation intends
      that result, although he does not act for the purpose of causing it
      and does not desire to do so.”

      Additionally, in the Second Circuit, a complaint may establish the

requisite strong inference of fraudulent intent by “alleging facts that constitute

strong circumstantial evidence of conscious misbehavior or recklessness.”

Green v. Covidien LP, 18 Civ. 2939 (PGG), at *14 (S.D.N.Y. Aug. 30, 2019)

citing Stevelman v. Alias Research Inc., 174 F.3d 79, 84 (2d Cir. 1999).

      With respect to intent, the Proposed Amended Complaint alleges as

follows:


      8.     It was agreed and understood between Plaintiff (by Alan P.
Fraade and Frederick M. Mintz, its principals) and Brady and LTCP, that
Brady would be primarily responsible for the payment of Plaintiff’s legal fees
and expenses, in view of the fact that LTCP was not in a position to pay legal
fees during most of the period covered by Plaintiff’s representation.

      9.     At the request of Brady and LTCP, Plaintiff rendered legal
services for LTCP from on or about November 15, 2017 through on or about
July 31, 2019.

       10. Additionally, at the request of Brady, Plaintiff rendered services
personal to Brady with respect to a Securities and Exchange Commission
investigation.

      20.    Brady intentionally and severely undercapitalized LTCP.


                                       17
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 22 of 24




       22. Brady comingled LTCP’s businesses, assets and liabilities with
his other businesses, assets and liabilities.

      23.     By reason of the foregoing, a fraud was perpetrated on Plaintiff.

     35. Brady and LTCP benefitted from the legal services rendered to
LTCP by Plaintiff.

      44. Additionally, Brady directly received the benefit of Plaintiff’s
services, as he was personally represented by the Plaintiff in connection with
a Securities and Exchange Commission investigation.

      46. Brady, in recognition and in support and evidence of such
guarantee, personally paid legal fees and expenses of LTCP, almost all of the
time directly to Plaintiff, thus inducing Plaintiff to render and continue to
render legal services to LTCP, in reliance that such fees would be paid by
Brady because LTCP lacked funds to pay the same at the time of such
services.

      47. It was the intent of the Plaintiff and Brady that Brady would be
principally liable for Plaintiff’s fees.

       75. The promises and representations made by Brady were either
false and known to be false by Brady when made or were made recklessly
without regard to whether or not they were true or would be true or were
intended to be fulfilled by Brady.

      77. Brady knew that Plaintiff would rely upon his representations
and promises to Plaintiff’s detriment.

(Exhibit D, Proposed Amended Complaint).

      Accordingly, the Proposed Amended Complaint alleges Brady’s intent

to defraud.

                           Reasonable Reliance

      The Proposed Amended Complaint alleges reasonable reliance on the


                                       18
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 23 of 24




part of MF, as follows:

      76. Plaintiff reasonably        relied   upon    such    promises    and
representations to its detriment.


      Accordingly, the Proposed Amended Complaint alleges MF’s

reasonable reliance on Brady’s promises and representations.



                                Damages

      The Proposed Amended Complaint alleges damages incurred by MF

proximately caused by Brady’s promises and representations, as follows:

      78. Plaintiff, reasonably relying upon the promises and
representations of Brady, rendered legal services and continued to render legal
services on behalf of LTCP.

      79. By reason of the foregoing, Plaintiff incurred damages in the sum
of $501,586, plus expenses, proximately caused by intentional
misrepresentations and false promises or reckless misrepresentations and false
promises of Brady.

(Exhibit D, Proposed Amended Complaint).

      By reason of the foregoing, the Proposed Amended Complaint alleges

that damages were proximately caused by MF’s reliance on Brady’s promises

and representations.

      Therefore, accepted as facially true, the Proposed Amended Complaint

sets forth Brady’s false promises and misrepresentation, made with the intent

to defraud, which were reasonably relied upon by MF to its detriment and that
                                      19
    Case 1:19-cv-10236-JMF Document 44 Filed 10/08/20 Page 24 of 24




MF suffered damages proximately caused by Brady’s promises and

representations. Accordingly, the Seventh Claim for Relief states a claim for

fraudulent misrepresentation.



                                 Conclusion

      By reason of the foregoing, it is respectfully submitted that Plaintiff’s

motion for leave to file an amended complaint be granted in its entirety and

that the Court grant Plaintiff such other and further relief as to it may seem

just and proper.



                                       Respectfully submitted,

                                       Law Offices of Kramer, LLC



                                       By:___________________________
                                          Edward C. Kramer (8411)
                                          (a principal of the firm)
                                       Office and Post Office Address
                                       260 Madison Avenue, 16th Floor
                                       New York, New York 10022
Edward C. Kramer
     Of Counsel




                                      20
